Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Prior art has failed to disclose or reasonably suggest biosensor with a measurement device having a processor configured/programmed as instantly claimed to :
“after an incubation period, cause the signal generator to apply an electrical input signal to the at least two contacts via the signal generato, such that the electrical output signal has a transient decay;
measure the electrical output signal that is produced by the application of the electrical input signal; and determine the analyte concentration from the transient decay of the measured output signal.” It is clear from applicant’s disclosure that by “configured to” they mean that the processor is programmed to perform the claimed functions- indicating a structural change in the device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA FRITCHMAN whose telephone number is (571)270-5542.  The examiner can normally be reached on Monday- Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley, Heidi can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797